Case: 1:18-op-45090-DAP Doc #: 194-4 Filed: 12/20/19 1 of 4. PageID #: 10231




                         EXHIBIT 4
  Case: 1:18-op-45090-DAP Doc #: 194-4 Filed: 12/20/19 2 of 4. PageID #: 10232




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                             MDL No. 2804

    All Cases                                         Case No. 1:17-md-2804

                                                      Judge Dan Aaron Polster




                           Declaration of Jon Arends in Support of
                    the Pharmacy Defendants’ Motion for Reconsideration

       I, Jon Arends, PharmD, make this declaration pursuant to 28 U.S.C. § 1746. I hereby

state as follows:

       1.       I serve as Director, Pharmacy Systems for Walgreen Co. (“Walgreens”),

headquartered in Deerfield, Illinois. I am also a pharmacist with clinical experience in local

specialty pharmacy. I have worked at Walgreens in a variety of capacities for 14 years. I am

familiar with the facts set forth herein, based on my discussions with members of my team and

my knowledge of Walgreens’ data and its systems. I respectfully submit this declaration in

support of the Pharmacy Defendants’ Motion for Reconsideration.

       2.       Walgreens currently operates 52 stores in Cuyahoga and Summit Counties. There

are 9,277 Walgreens stores nationwide.

       3.       Since September 2016, Walgreens has filled more than 14.3 million prescriptions

in Summit and Cuyahoga counties.
  Case: 1:18-op-45090-DAP Doc #: 194-4 Filed: 12/20/19 3 of 4. PageID #: 10233



       4.      Since November 2008, which is as far back as Walgreens dispensing data is

available, Walgreens has filled more than 8.4 billion prescriptions nationwide.

       5.      Without pulling that data, a process that (as noted below) would take several

months to accomplish at a minimum, it is impossible to know its size.

       6.      Walgreens dispensing data includes private health information, including patient

names and contact information (including full addresses); information about the prescription

drugs patients have taken (including drug names, dosages, durations of treatment and

frequency/number of refills); diagnostic information; information about the prescribing

physician; and other highly sensitive information.

       7.      Walgreens is obligated by law to protect its patients’ private health information,

and we do so. We maintain our patients’ private health information carefully, in compliance with

all state and federal laws, so that it is not disclosed to anyone who should not have it. Any

production of our patients’ private health information would have to be done in a way that

maintains the confidentiality of that information, in compliance with the law.

       8.      My team estimates that it would take roughly six to eight months to collect and

produce nationwide dispensing data going back 11 years, the full period for which such data is

available. That estimate is based principally on the time it would take to pull the data. The time

to pull the data, in turn, is largely a function of computer processing time, driven by the large

number of transactions and the list of fields that I understand have been requested. That

processing time is limited each day by other daily demands on Walgreens’ computer systems that

must be met, e.g., compliance with regulatory obligations such as reporting to state prescription

monitoring programs and ensuring the ability to serve patients at the pharmacy counter.
  Case: 1:18-op-45090-DAP Doc #: 194-4 Filed: 12/20/19 4 of 4. PageID #: 10234



       I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




Dated: December 18, 2019                         s/ Jon Arends
